Case: 21-51096     Document: 00516421647         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                               _____________                             FILED
                                                                    August 5, 2022
                                No. 21-51096
                                                                    Lyle W. Cayce
                            consolidated with                            Clerk
                                No. 21-51097
                              Summary Calendar
                              _____________


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   William Gonzalez-Ramirez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-555-1
                            USDC No. 4:21-CR-641-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51096      Document: 00516421647         Page: 2     Date Filed: 08/05/2022




                                     No. 21-51096
                                   c/w No. 21-51097
          William Gonzalez-Ramirez appeals the sentence imposed following
   his guilty plea conviction for illegal reentry after deportation, as well as the
   revocation of the term of supervised release he was serving at the time of the
   offense. He argues that 8 U.S.C. § 1326(b) is unconstitutional because it
   allows a sentence above the otherwise applicable statutory maximum of two
   years of imprisonment and one year of supervised release based on facts that
   are neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt. Because Gonzalez-Ramirez does not address the validity of the
   revocation or the revocation sentence, he has abandoned any challenge to
   them. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
          Gonzalez-Ramirez has filed an unopposed motion for summary
   disposition and a letter brief correctly conceding that the issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). He explains that
   he has raised the issue only to preserve it for possible further review.
   Accordingly, summary disposition is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Gonzalez-Ramirez’s motion is
   GRANTED, and the district court’s judgments are AFFIRMED.




                                          2